DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Continuation-In-Part
This application is a continuation-in-part (“CIP”) application of U.S. application no. 15/406,492 filed on January 13, 2017, now U.S. Patent 10,719,833 (“Parent Application”) which is a continuation of U.S. Patent Application 14/335,762 filed on July 18, 2014, now U.S. Patent 9,547,859, which is a continuation of U.S. application no. 14/214,644 filed on March 14, 2014, now U.S. Patent 8,856,045.  See MPEP §201.08.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc.
Other applications to which the claim is entitled to priority are listed in the application data sheet and will not be repeated by the Examiner.
Applicant’s claim for the benefit of U.S. provisional patent application 61/917,936 filed December 18, 2013 and U.S. provisional patent application 62/081,492 filed November 18, 2014 under 35 U.S.C. 119(e) is acknowledged.
As this application is applicable to the first inventor to file provisions of MPEP § 2152.01 (B) as the application is a child application filed under the provisions regarding continuation-in-part.  MPEP 2152.01(B) state as follows:
 If the application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the actual filing date of the new application. Any claims which are fully supported under 35 U.S.C. 112  by the earlier parent application have the effective filing date of that earlier parent application
In order to establish the effective filing date of the instant application each claim must be analyzed in its entirety to establish whether or not any the claim encompasses subject matter not fairly taught or suggested by each parent application to which the instant application claims priority (“To qualify for an earlier filing date, section 120 requires, inter alia, that the earlier-filed U.S. patent application contain a disclosure which complies with 35 U.S.C. § 112, ¶ 1 (1994) for each claim in the newly filed application. Thus, this benefit only applies to claims that recite subject matter adequately described in an earlier application, and does not extend to claims with subject matter outside the description in the earlier application”. See Waldemar Link, GmbH & Co. v. Osteonics Corp., 32 F.3d 556, 558-59, 31 USPQ2d 1855”, as cited in Studiengesellschaft Kohle, m.b.H. v. Shell Oil Co., 112 F.3d 1561, 42 U.S.P.Q.2d 1674 (Fed. Cir. 1997)

Examiner will now proceed with establishing the earliest priority date for each patent application recited in the chain.
1. A mobile device, comprising: a first transceiver (supported by U.S. Patent 8,856,045 at column 13, lines 23-34 with publication date of October 7, 2014 to which priority is claimed which was filed on March 14, 2014)
a second transceiver (also supported by U.S. Patent 8,856,045 at column 13, lines 19-22 with publication date of October 7, 2014 to which priority is claimed which was filed on March 14, 2014)
one or more processors (also supported by U.S. Patent 8,856,045 at Figure 57 and column 15 lines 52-61 with publication date of October 7, 2014 to which priority is claimed which was filed on March 14, 2014)
and memory storing one or more programs, including an application, that when executed by the one or more processors cause the one or more processors to perform intermediary communications operations between an offline retail machine with a short-range communication capability and a remote server (also supported by U.S. Patent 8,856,045 at column 12 lines 15 through 46, column 13 lines 19-34 with publication date of October 7, 2014 to which priority is claimed which was filed on March 14, 2014)
the intermediary communications operations including: receiving first information from the short-range communication capability of the offline retail machine via the first transceiver; (also supported by U.S. Patent 8,856,045 at column 13, lines 23-34 with 
identifying the offline retail machine based on the received first information (apparently first published in U.S. Patent Publication 20150170131 et al. with publication date of June 18, 2015 with support at paragraphs 0134 and 0136-0137 as part of application 14/458,192 to which priority is claimed with filing date of August 21, 2014)
obtaining via the first transceiver a single-use request code from an information packet broadcast by the offline retail machine as part of the first information (also first published in U.S. Patent Publication 20150170131 et al. with publication date of June 18, 2015 with support at paragraphs 0134 and 0136-0137 as part of application 14/458,192 to which priority is claimed with filing date of August 21, 2014)
transmitting via the second transceiver the single-use request code to a remote server; (also first published in U.S. Patent Publication 20150170131 et al. with publication date of June 18, 2015 with support at paragraphs 0134 and 0136-0137 as part of application 14/458,192 to which priority is claimed with filing date of August 21, 2014)
obtaining via the second transceiver from the remote server a grant token including the single-use request code and an amount of authorized funds (also first published in U.S. Patent Publication 20150170131 et al. with publication date of June 18, 2015 with support at paragraphs 0073 and 0137-0138 as part of application 14/458,192 to which priority is claimed with filing date of August 21, 2014)

initiating provision of the product or service by transmitting the grant token to the offline retail machine via the first transceiver (also supported by U.S. Patent 8,856,045 at column 14 line 66 through column 15 line 46 and column 23 line 16 along with column 4 lines 33-41 with publication date of October 7, 2014 to which priority is claimed which was filed on March 14, 2014)
Based on the preceding analysis Examiner deems that the effective filing date for the claims is no later than the filing date of the application with the latest filing date which in this case is application 14/458,192.  This would lead to an effective filing date of August 21, 2014 if provisional applications are not considered for these non-provisional applications.  Both of these applications claim priority to a common provisional application 61/917,936 filed December 18, 2013.  In reviewing both the specification and the drawings Examiner does not see where the provisional application fairly teaches or suggests the single-use request code that is being claimed.  As such provisional application 61/917,936 fails to sufficiently support the claimed subject matter and the effective filing date is held to be the filing date of non-provisional application 14/458,192 i.e. August 21, 2014.
Independent claims 7 and 13 claim the non-transitory computer readable storage medium and method performed by the mobile device of claim 1.  As the operations are 
Prior Patent 10,719,833 subject of Post Grant Review
Patent 10,719,833, issued July 21, 2020 is the subject of post-grant review PGR-2021-00077.  Examiner has reviewed the entire document for the matters being reviewed under sections 101, 112(a), 112(b), 102 and 103.  The patent is also the subject of PayRange Inc. v. KioSoft Technologies, LLC et al., Case No. 1:20-cv-24342 in the U.S. District Court for the Southern District of Florida (from pages 2-3 under section B “Related Matters”.   Examiner also notes that the only ground under which institution was not denied was under section 101 eligibility grounds as the Patent Trial and Appeal Board determined that challenges under sections 112 and 102/103 were not likely to be successful.  Per section B the ’833 patent is related to U.S. Patent No. 9,659,296 and U.S. Patent No. 9,134,995, which are the subject of PayRange Inc. v. Kiosoft Technologies, LLC et al., Case No. 1:20-cv-20970-RS in the U.S. District Court for the Southern District of Florida (“the ’20970 district court litigation”). Pet. 8; Paper 4, 2. U.S. Patent No. 9,659,296 was challenged in CBM2020-00026 and IPR2021-00086, in which the Patent Trial and Appeal Board exercised discretion respectively under 35 U.S.C. § 324(a) and § 314(a) to deny institution. Pet. 8; Paper 4, 2.  In reviewing the arguments regarding section 101 from pages 19-21 it would appear that the presence of the short-range communication mode and the long-range communication mode in the claims of the ‘859 patent were sufficient to overcome the section 101 rejection both in the Examiner’s issuance of the ‘859 patent and were the basis for the Patent Trial and Appeal Board concluding that any arguments relative to the long-range communication 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner reviewed the prior art from parent applications and from the post grant review and still believes that Berger et al. (U.S. Patent Publication 2004/0117262, hereinafter referred to as Berger) is the closest prior art of record or at least in light of the art cited from the post-grant review is one of a collection of references that can be viewed as being the closest prior art.  Unlike claims from the ‘492 application and the ‘762 application claims 1, 7 and 13 are not claiming a “pre-authorization” so this is not a factor in considering whether the claims are allowable over the prior art.  What is different from the ‘492 application and the ‘762 application is the obtaining of a single-use request code broadcast by the offline retail machine by the first transceiver that is then transmitted via the second transceiver to a remote server.  The written disclosure at paragraph 0140 disclose that the payment module 100 sends out a unique authorization code every X seconds and that these unique authorization codes are randomly or pseudo-randomly generated numbers”.  These codes are stored by the payment module until a received authorization grant token matches one of the stored authorization code.  The disclosure goes on to state that codes may be stored for a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JAMES D NIGH/Senior Examiner, Art Unit 3685